 Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 1 of 41 PageID #: 21678



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 AETHER THERAPEUTICS INC.,

                             Plaintiff,
                 v.
                                              Case No.
 ASTRAZENECA AB, ASTRAZENECA
 PHARMACEUTICALS LP, NEKTAR                   Jury Trial Demanded
 THERAPEUTICS, and DAIICHI-
 SANKYO, INC.

                             Defendants.

                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Aether Therapeutics Inc., by and through its counsel, files this

Complaint against AstraZeneca AB, AstraZeneca Pharmaceuticals LP, Nektar

Therapeutics, LLC, and Daiichi-Sankyo, Inc. (collectively, “Defendants”) for

infringement of United States patent nos. 6,713,488 (“the ’488 patent”), 8,748,448 (“the

’448 patent”), 8,883,817 (“the ’817 patent”), and 9,061,024 (“the ’024 patent”)

(collectively, the “patents-in-suit”), and alleges as follows:

                               NATURE OF THE ACTION

       1.     This is an action for infringement of the patents-in-suit arising under the

patent laws of the United States, 35 U.S.C. §§ 100, et seq. Specifically, this action relates

to patents directed to the use of naltrexone and naloxone analogs, which are neutral

antagonists at the μ opioid receptor, for the treatment of various complications

associated with the use of opioid agonists.




                                               1
 Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 2 of 41 PageID #: 21679



                                        PARTIES

      2.     Plaintiff Aether Therapeutics Inc. is a Delaware corporation organized and

existing under the laws of the State of Delaware, having a principal place of business at

4200 Marathon Boulevard, Austin, Texas 78756.

      3.     On information and belief, AstraZeneca AB is a public limited liability

company organized under the laws of Sweden with its principal place of business at

Karlebyhus, Astraallén, Södertälje, S-151 85, Sweden. AstraZeneca AB is the parent

company to AstraZeneca Pharmaceuticals LP.

      4.     On information and belief, AstraZeneca Pharmaceuticals LP is a limited

partnership organized and existing under the laws of the State of Delaware, having a

principal place of business at 1800 Concord Pike, Wilmington, Delaware 19850.

AstraZeneca Pharmaceuticals LP is a wholly-owned subsidiary of AstraZeneca AB.

      5.     On information and belief, Nektar Therapeutics is a corporation organized

and existing under the laws of the State of Delaware, having a principal place of

business at 455 Mission Bay Boulevard South, San Francisco, California 94158.

      6.     On information and belief, Daiichi Sankyo, Inc. is a corporation organized

and existing under the laws of the State of Delaware, having a principal place of

business at Two Hilton Court, Parsippany, New Jersey 07054.

      7.     On information and belief, AstraZeneca Pharmaceuticals LP holds

approved New Drug Application No. 204760, covering Movantik® (Naloxegol Oxalate,

12.5 mg and 25mg), develops, manufactures, distributes, sells, and/or imports drug




                                            2
 Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 3 of 41 PageID #: 21680



products for the entire United States market, and does business in every state, including

Delaware, either directly or indirectly.

       8.     On information and belief, AstraZeneca AB develops, manufactures,

distributes, sells, and/or imports drug products for the entire United States market and

does business in every state, including Delaware, either directly or indirectly.

       9.     On information and belief, Nektar Therapeutics assisted with the

development of the drug covered by approved New Drug Application No. 204760 for

Movantik® (Naloxegol Oxalate, 12.5 mg and 25mg); is entitled to a financial share of

Movantik’s® sales in the United States through its partnership and licensing agreement

with AstraZeneca; develops drug products for the entire United States market; and does

business in every state, including Delaware, either directly or indirectly.

       10.    On information and belief, Daiichi-Sankyo, Inc. assists with the marketing

and sales of the drug covered by approved New Drug Application No. 204760 for

Movantik® (Naloxegol Oxalate, 12.5 mg and 25mg); is entitled to a financial share of

Movantik’s® sales in the United States through its partnership with AstraZeneca;

develops drug products for the entire United States market; and does business in every

state, including Delaware, either directly or indirectly.

                             JURISDICTION AND VENUE

       11.    This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because this is a patent infringement action that arises under

the patents laws of the United States, 35 U.S.C. §§ 100 et seq.




                                              3
 Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 4 of 41 PageID #: 21681



        12.    Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b),

(c), (d) and/or 1400(b) because, among other things, AstraZeneca Pharmaceuticals LP,

Nektar Therapeutics, and Daiichi-Sankyo, Inc. are incorporated in the State of Delaware

and, therefore, reside in this judicial district.

        13.    AstraZeneca AB is a foreign corporation not residing in any United States

judicial district and may be sued in any judicial district pursuant 28 U.S.C. § 1391(c).

  PERSONAL JURISDICTION OVER ASTRAZENECA PHARMACEUTICALS LP

        14.    Plaintiff incorporates each of the preceding paragraphs as if fully set forth

here.

        15.    This Court has personal jurisdiction over AstraZeneca Pharmaceuticals

LP, in part, because a substantial part of the events giving rise to the claims alleged in

this Complaint occurred in Delaware.

        16.    Specifically, AstraZeneca Pharmaceuticals LP’s drug product Movantik®

is used and/or consumed within and throughout the United States, including in

Delaware. On information and belief, Movantik® is administered by medical

professionals practicing in Delaware, dispensed by pharmacies located within

Delaware, and used by patients in Delaware. Each of these activities has a substantial

effect within Delaware, as they constitute infringement, directly and indirectly, of the

patents-in-suit.

        17.    Additionally, AstraZeneca Pharmaceuticals LP manufactures, develops,

and sells other pharmaceutical products and does business throughout the United

States, including Delaware.


                                                4
 Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 5 of 41 PageID #: 21682



       18.    Further, AstraZeneca Pharmaceuticals LP previously consented to the

jurisdiction of the United States District Court for the District of Delaware and asserted

claims in lawsuits filed in the district. See, e.g., AstraZeneca AB et al. v. Aurobindo Pharma

USA Inc., No. 19-cv-02113 (D. Del. 2019); AstraZeneca AB et al. v. Apotex Inc. et al., No. 18-

cv-02010 (D. Del. 2018); and Cipla Limited et al. v. AstraZeneca AB et al, No. 19-cv-00438

(D. Del. 2019).

       19.    Thus, AstraZeneca Pharmaceuticals LP has purposefully availed itself of

the privileges of conducting business in Delaware and within this judicial district; has

established sufficient minimum contacts in Delaware and within this judicial district

such that it should reasonably and fairly anticipate being hauled into court in Delaware

and in this judicial district; has purposefully directed activities at residents of Delaware

and this judicial district; and at least a portion of the patent infringement claims alleged

herein arise out of or are related to one or more of the foregoing activities.

       20.    Accordingly, this Court has personal jurisdiction over AstraZeneca

Pharmaceuticals LP because, inter alia, AstraZeneca Pharmaceuticals LP, on information

and belief: (1) has committed acts of patent infringement in the State of Delaware and in

this judicial district; (2) has substantial, regularly conducted and systematic business

contacts in the State of Delaware and in this judicial district; (3) owns, manages, and

markets Movantik® products in the State of Delaware and in this judicial district; and

(4) enjoys substantial income from the sale of Movantik® products in the State of

Delaware and in this judicial district.




                                               5
 Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 6 of 41 PageID #: 21683



               PERSONAL JURISDICTION OVER ASTRAZENECA AB

        21.    Plaintiff incorporates each of the preceding paragraphs as if fully set forth

here.

        22.   This Court has personal jurisdiction over AstraZeneca AB, in part, because

a substantial part of the events giving rise to the claims alleged in this Complaint

occurred in Delaware.

        23.   Specifically, AstraZeneca AB’s agent, AstraZeneca Pharmaceuticals LP,

manufactures and sells the drug product Movantik®, which is used and/or consumed

within and throughout the United States, including in Delaware. On information and

belief, Movantik® is administered by medical professionals practicing in Delaware,

dispensed by pharmacies located within Delaware, and used by patients in Delaware.

Each of these activities has a substantial effect within Delaware, as they constitute

infringement, directly and indirectly, of the patents-in-suit.

        24.   Additionally, AstraZeneca AB sells various pharmaceutical products and

does business throughout the United States, including within this district.

        25.   Further, AstraZeneca AB previously consented to the jurisdiction of the

United States District Court for the District of Delaware and asserted claims in lawsuits

filed in this district. See, e.g., AstraZeneca AB et al. v. Aurobindo Pharma USA Inc., No. 19-

cv-02113 (D. Del. 2019); AstraZeneca AB et al. v. Apotex Inc. et al., No. 18-cv-02010 (D. Del.

2018); and Cipla Limited et al. v. AstraZeneca AB et al., No. 19-cv-00438 (D. Del. 2019).

        26.   Thus, AstraZeneca AB has purposefully availed itself of the privileges of

conducting business in Delaware and within this judicial district; has established


                                               6
 Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 7 of 41 PageID #: 21684



sufficient minimum contacts in Delaware and within this judicial district such that it

should reasonably and fairly anticipate being hauled into court in Delaware and in this

judicial district; has purposefully directed activities at residents of Delaware and this

judicial district; and at least a portion of the patent infringement claims alleged herein

arise out of or are related to one or more of the foregoing activities.

       27.    In sum, this Court has personal jurisdiction over AstraZeneca AB because,

inter alia, AstraZeneca AB, on information and belief: (1) has committed acts of patent

infringement in the State of Delaware and in this judicial district; (2) has substantial,

regularly conducted and systematic business contacts in the State of Delaware and in

this judicial district; (3) owns, manages, and markets Movantik® products in the State of

Delaware and in this judicial district; and (4) enjoys substantial income from the sale of

Movantik® products in the State of Delaware and in this judicial district.

       28.    Alternatively, to the extent the above facts do not establish personal

jurisdiction over AstraZeneca AB, this Court may exercise jurisdiction over

AstraZeneca AB pursuant to Fed. R. Civ. P. 4(k)(2) because: (a) Aether’s claims arise

under federal law; (b) AstraZeneca AB is a foreign defendant not subject to personal

jurisdiction in the courts of any State; and (c) AstraZeneca AB has sufficient contacts

with the United States as a whole, including, but not limited to, filing New Drug

Applications with the FDA and manufacturing and selling pharmaceutical products

through subsidiaries that are distributed throughout the United States, such that this

Court’s exercise of jurisdiction over AstraZeneca AB satisfies due process.




                                              7
 Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 8 of 41 PageID #: 21685



              PERSONAL JURISDICTION OVER NEKTAR THERAPEUTICS

        29.    Plaintiff incorporates each of the preceding paragraphs as if fully set forth

here.

        30.    This Court has personal jurisdiction over Nektar Therapeutics, in part,

because a substantial part of the events giving rise to the claims alleged in this

Complaint occurred in Delaware.

        31.    Specifically, Nektar Therapeutics licensed its product, technology, and

patents, as well as worked and continues to work in concert with AstraZeneca

Pharmaceuticals LP to develop, manufacture, and sell Movantik®, which is used and/or

consumed within and throughout the United States, including in Delaware. On

information and belief, Movantik® is administered by medical professionals practicing

in Delaware, dispensed by pharmacies located within Delaware, and used by patients

in Delaware. Each of these activities has a substantial effect within Delaware, as they

constitute infringement, directly and indirectly, of the patents-in-suit.

        32.    Further, Nektar Therapeutics previously availed itself the jurisdiction of

the United States District Court for the District of Delaware and asserted claims in

lawsuits filed in the district. See, e.g., AstraZeneca AB, et al. v. Aurobindo Pharma USA Inc.,

No. 19-cv-02113 (D. Del. 2019).

        33.    Thus, Nektar Therapeutics has purposefully availed itself of the privileges

of conducting business in Delaware and within this judicial district; has established

sufficient minimum contacts in Delaware and within this judicial district such that it

should reasonably and fairly anticipate being hauled into court in Delaware and in this


                                               8
 Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 9 of 41 PageID #: 21686



judicial district; has purposefully directed activities at residents of Delaware and this

judicial district; and at least a portion of the patent infringement claims alleged herein

arise out of or are related to one or more of the foregoing activities.

        34.    In sum, this Court has personal jurisdiction over Nektar Therapeutics

because, inter alia, Nektar Therapeutics, on information and belief: (1) has committed

acts of patent infringement in the State of Delaware and in this judicial district; (2) has

substantial, regularly conducted and systematic business contacts in the State of

Delaware and in this judicial district; and (3) enjoys substantial income from the sale of

Movantik® products in the State of Delaware and in this judicial district.

              PERSONAL JURISDICTION OVER DAIICHI-SANKYO, INC.

        35.    Plaintiff incorporates each of the preceding paragraphs as if fully set forth

here.

        36.    This Court has personal jurisdiction over Daiichi-Sankyo, Inc., in part,

because a substantial part of the events giving rise to the claims alleged in this

Complaint occurred in Delaware.

        37.    Specifically, Daiichi-Sankyo, Inc., in partnership with AstraZeneca

Pharmaceuticals LP, manufactures, markets, and sells the drug product Movantik®,

which is used and/or consumed within and throughout the United States, including in

Delaware. On information and belief, Movantik® is administered by medical

professionals practicing in Delaware, dispensed by pharmacies located within

Delaware, and used by patients in Delaware. Each of these activities has a substantial




                                              9
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 10 of 41 PageID #: 21687



effect within Delaware, as they constitute infringement, directly and indirectly, of the

patents-in-suit.

       38.     Additionally, Daiichi-Sankyo, Inc. sells various pharmaceutical products

and does business throughout the United States, including within this district.

       39.     Further, Daiichi-Sankyo, Inc. previously consented to the jurisdiction of

the United States District Court for the District of Delaware and asserted claims in

lawsuits filed in this district. See, e.g., Daiichi Sankyo, Inc. et al. v. Watson Pharmaceuticals

Inc. et al., No. 11-cv-00345 (D. Del. 2011).

       40.     Thus, Daiichi-Sankyo, Inc. has purposefully availed itself of the privileges

of conducting business in Delaware and within this judicial district; has established

sufficient minimum contacts in Delaware and within this judicial district such that it

should reasonably and fairly anticipate being hauled into court in Delaware and in this

judicial district; has purposefully directed activities at residents of Delaware and this

judicial district; and at least a portion of the patent infringement claims alleged herein

arise out of or are related to one or more of the foregoing activities.

       41.     In sum, this Court has personal jurisdiction over Daiichi-Sankyo, Inc.

because, inter alia, Daiichi-Sankyo, Inc., on information and belief: (1) has committed

acts of patent infringement in the State of Delaware and in this judicial district; (2) has

substantial, regularly conducted and systematic business contacts in the State of

Delaware and in this judicial district; (3) in partnership with AstraZeneca

Pharmaceuticals LP owns, manages, and markets Movantik® products in the State of




                                                10
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 11 of 41 PageID #: 21688



Delaware and in this judicial district; and (4) enjoys substantial income from the sale of

Movantik® products in the State of Delaware and in this judicial district.

                                    BACKGROUND

                                   The Patents-in-Suit

       42.    Wolfgang Sadee, Dr. rer. nat., is Professor and Vice-Chair, Cancer Biology

and Genetics, in the College of Medicine, at The Ohio State University, previously the

Felts Mercer Professor of Medicine and Pharmacology with appointments in Psychiatry,

Pharmacy, and Public Health, the Davis Heart & Lung Research Institute, and Ohio

State University Comprehensive Cancer Center.

       43.    Dr. Sadee received a doctorate degree in Pharmaceutical Chemistry from

Freie Universität Berlin in 1968, and then served on the pharmacy faculties at the

University of Southern California and University of California-San Francisco until 2002.

Dr. Sadee’s research interests include pharmacogenetics-pharmacogenomics of drug

receptors and transporters, genetics of drug addiction, central nervous system

disorders, cardiovascular diseases, cancer and chemogenomics and anticancer drug

discovery, and development of drug addiction treatments.

       44.    Dr. Sadee has published over 400 research papers, chapters, and

monographs, and he holds multiple patents. As part of his research, Dr. Sadee

developed novel drug candidates for opioid induced bowel dysfunction, opioid

addiction, and neonatal abstinence syndrome.

       45.    To further the development of his research efforts, Dr. Sadee co-founded

Aiko Biotechnology (“Aiko”) with Edward Bilsky, Ph.D in 2006 with the hope that


                                            11
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 12 of 41 PageID #: 21689



commercialization could provide the funding necessary to continue their critical

research.

        46.   Aiko was a drug discovery company founded to characterize and validate

therapeutic candidates for the management of pain, addiction, and adverse side effects

resulting from prescription opioid pain reliever use. Its ultimate goal was to obtain FDA

approval for its product.

        47.   Aiko continued to develop this opioid receptor pharmacology, and Aiko

documented this research in the papers and patents of Drs. Sadee, Bilsky, Wang, and

Yancey-Wrona.

        48.   Accordingly, the patents-in-suit are the result of the inventors’ years of

researching, designing, and developing therapeutic drug candidates for the treatment of

pain, addiction, and side effects associated with opioid use.

        49.   Dr. Sadee co-founded Aether Therapeutics to develop further the novel

patented drug technology that he and his co-inventors and colleagues had been

researching and developing, and its ultimate goal remains obtaining FDA approval for

its drug so that millions of people can benefit from Dr. Sadee’s groundbreaking

research.

                            United States Patent No. 6,713,488

        50.   U.S. patent no. 6,713,488, entitled “Neutral antagonists and use thereof in

treating drug abuse,” (attached as Exhibit 1), was duly and legally issued on March 30,

2004.




                                            12
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 13 of 41 PageID #: 21690



        51.   The inventors named on the ’488 patent are Wolfgang Sadee and Danxin

Wang.

        52.   The ’488 patent will expire on March 15, 2021.

        53.   The ’488 patent covers the use of naltrexone and naloxone analogs, which

are neutral antagonists at the μ opioid receptor, for the treatment of various side effects

associated with opioid use.

        54.   The claims of the ’488 patent are valid, enforceable, and not expired.

        55.   All rights, title and interests in the ’488 patent are owned by and assigned

to Aether.

                              United States Patent No. 8,748,448

        56.   U.S. patent no. 8,748,448, entitled “Combination analgesic employing

opioid agonist and neutral antagonist,” (attached as Exhibit 2), was duly and legally

issued on June 10, 2014.

        57.   The ’448 patent will expire on October 17, 2028.

        58.   The inventors named on the ’448 patent are Wolfgang Sadee, Edward

Bilsky, and Janet Yancey-Wrona.

        59.   The ’448 patent covers the use of non-addictive analgesic co-formulation,

co-administration and separate, but overlapping administration comprising an opioid

agonist and a neutral opioid antagonist to inhibit peripheral and central effects of the

opioid in a mammalian subject (such as a human).

        60.   The claims of the ’448 patent are valid, enforceable, and not expired.




                                            13
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 14 of 41 PageID #: 21691



       61.       All rights, title and interests in the ’448 patent are owned by and assigned

to Aether Therapeutics.

                                  United States Patent No. 8,883,817

       62.       U.S. patent no. 8,883,817, entitled “Combination analgesic employing

opioid and neutral antagonist,” (attached as Exhibit 3), was duly and legally issued on

November 11, 2014.

       63.       The ’817 patent will expire on May 18, 2031.

       64.       The inventors named on the ’817 patent are Wolfgang Sadee, Edward

Bilsky, and Janet Yancey-Wrona.

       65.       The ’817 patent covers a non-addictive analgesic co-formulation, co-

administration and separate, but overlapping administration comprising an opioid

agonist in an amount sufficient to confer analgesia in a mammalian subject and a

neutral opioid antagonist in an amount sufficient to inhibit peripheral effects, and

insufficient to block substantial central effects, of the opioid agonist in the subject.

       66.       The claims of the ’817 patent are valid, enforceable, and not expired.

       67.       All rights, title and interests in the ’817 patent are owned by and assigned

to Aether.

                                  United States Patent No. 9,061,024

       68.       U.S. patent no. 9,061,024, entitled “Combination analgesic employing

opioid and neutral antagonist,” (attached as Exhibit 4), was duly and legally issued on

June 23, 2015.

       69.       The ’024 patent will expire on October 17, 2028.


                                               14
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 15 of 41 PageID #: 21692



       70.    The inventors named on the ’024 patent are Wolfgang Sadee, Edward

Bilsky, and Janet Yancey-Wrona.

       71.    The ’024 patent covers a method of providing an opioid agonist to a

mammalian subject in a manner that inhibits peripheral effects of the opioid agonist,

without blocking substantial central effects.

       72.    The claims of the ’024 patent are valid, enforceable, and not expired.

       73.    All rights, title and interests in the ’024 patent are owned by and assigned

to Aether Therapeutics.

                                           Movantik®

       74.    On information and belief, Defendants sell Movantik® with an insert

containing Prescribing Information (the “Movantik® Label”), which details, among

other things, the indication, dosing and risks associated with Movantik®. See generally

Movantik® Label (attached as Exhibit 5).

       75.       The Movantik® Label states that Movantik® is indicated for the treatment

of opioid-induced constipation (OIC) in adult patients with chronic non-cancer pain. Id.

at 1 (Indications and Usage).

       76.    Movantik® (naloxegol) tablets for oral use contain 14.2 mg and 28.5 mg of

naloxegol oxalate, respectively equivalent to 12.5 mg and 25 mg of naloxegol. Id. at 9

(Description).

       77.    The recommended daily dosage for Movantik® is 25 mg taken once daily

in the morning. Id. at 2 (Adult Dosage).




                                            15
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 16 of 41 PageID #: 21693



       78.     Movantik® is taken on an empty stomach at least 1 hour prior to the first

meal of the day or 2 hours after the meal. Id. at 2 (Administration).

       79.     Movantik®’s active ingredient is naloxegol. Id. at 19.

       80.     Naloxegol is a PEGylated analog of naloxone. See Nektar 2006 Annual

Report, p. 5 (2006) (attached as Exhibit 6).

       81.     Naloxegol has the following chemical structure:




       See Movantik® Label at 8-9 (Description).

       82.     Naloxegol is a neutral competitive antagonist of the µ-opioid receptor. See

id.

       83.     Naloxegol functions as a peripherally-acting µ-opioid receptor antagonist

in tissues such as the gastrointestinal tract, thereby decreasing the constipating effects of

opioids. Id.

                                      Willful Infringement

       84.     Around 2008, seeking partners to assist with the clinical development of

its technology, Aiko contacted Nektar about forming a partnership to help bring its

groundbreaking technology to market. Aiko knew that Nektar had similar goals of




                                               16
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 17 of 41 PageID #: 21694



developing opioid antagonist compounds for the treatment of side effects associated

with the use of opioids.

       85.    On about April 16, 2008, four years after the USPTO issued the ’488

patent, Aiko met with Nektar to discuss this potential licensing opportunity. Aiko

brought with it a presentation that discussed its technology and patents. Aiko provided

Nektar with a copy of its presentation.

       86.    Aiko explained its technology to Nektar, which is a “[t]reatment for

moderate to severe pain while preventing or treating the GI side effects and conferring

abuse resistance of the prescription pain reliever.”

       87.    Those side effects included “[o]pioid-induced bowel dysfunction” such as

constipation that was “suffered by over 90% of those using opioid therapies.”

       88.    Aiko showed its lead compound was an improvement on over other

compounds, based on a combination of multiple favorable characteristics: (1) favorable

toxicity and pharmacokinetics data; (2) broad therapeutic window; (3) improved oral

bioavailability; (4) a longer in-vivo half-life; (5) a higher potency and selectivity; and (6)

true neutral activity.

       89.    Aiko also explained that Nektar’s NKTR-118 compound, which would

eventually become Movantik®, would infringe the ’488 patent when approved and sold

on the marketplace. Aiko extended an opportunity for Nektar to take a license so that

both parties could collaborate moving forward.

       90.    Instead of taking a license, Nektar refused the partnership with full

knowledge that the launch of its product would infringe the ’488 patent.


                                              17
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 18 of 41 PageID #: 21695



       91.    On information and belief, Nektar Therapeutics unjustly enriched itself by

using the information gained from Aiko and entered into a worldwide licensing

agreement with AstraZeneca AB and AstraZeneca Pharmaceuticals, on September 21,

2009, to develop, manufacture, and commercialize the developmental drug that

eventually became Movantik®. See https://www.astrazeneca.com/media-centre/press-

releases/2009/AstraZeneca-and-Nektar-Sign-Worldwide-Agreement-for-Nektar-

21092009.html#.

      92.     Defendants announced that they had reached an exclusive worldwide

license for two drug development programs: NKTR-118, a late-stage investigational

product being evaluated for the treatment of opioid-induced constipation, and the

NKTR-119 program, an early-stage program intended to deliver products for the

treatment of pain without constipation side effects. Id.

      93.     Under the agreement, AstraZeneca would further develop both

technologies, including initiation of late-stage clinical studies for NKTR-118. Id.

AstraZeneca was also responsible for global manufacturing and marketing of both

technologies. Id.

      94.     Under the agreement, Nektar, through the knowledge gained from Aiko,

unjustly enriched itself and received an upfront payment of $125 million for both

NKTR-118 and NKTR-119 and another $100 million as a milestone payment in 2015.

Nektar was also eligible for another $610 million if NKTR-118 achieved certain

milestones in commercial sales. Nektar is also entitled to receive 20% royalty payments,

which escalates with net sales of NKTR-118 worldwide. Id.


                                             18
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 19 of 41 PageID #: 21696



        95.   On its website, Nektar identifies defendants AstraZeneca and Daiichi-

Sankyo as its “partners” with respect to Movantik® and describes the relationship

among the parties. Specifically, Nektar represents to the public that “[u]nder [its] global

agreement with AstraZeneca, AstraZeneca is responsible for all development and

commercialization. We receive escalating royalties on net U.S. sales of Movantik

starting at 20 percent. We are also eligible to receive additional tiered sales milestone

payments based upon global net revenue of Movantik®.” Nektar notes that

“MOVANTIK is a trademark of the AstraZeneca group of companies.” Nektar also

states that “AstraZeneca and their partner, Daiichi Sankyo, provide Movantik in the

U.S.” See https://www.nektar.com/medicines/us-medicines-marketed-our-partners.

Accordingly, Defendants are acting in concert in the manufacture, marketing,

promotion, and sale of Movantik® in the United States, and infringing the patents-in-

suit.

        96.   On information and belief, Nektar provided to AstraZeneca AB,

AstraZeneca Pharmaceuticals LP, and Daiichi-Sankyo, Inc., a copy of the Aiko

presentation, so all Defendants have full knowledge of Nektar’s infringement of the ’488

patent.

        97.   On information and belief, since at least as early as the time during their

licensing negotiations with Nektar in 2009, AstraZeneca AB and AstraZeneca

Pharmaceuticals LP have had actual knowledge of the ’488 patent.




                                             19
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 20 of 41 PageID #: 21697



        98.    On information and belief, since at least as early as the time during their

co-commercialization agreement with AstraZeneca in 2015, Daiichi-Sankyo, Inc. has

had actual knowledge of the ’488 patent.

        99.    The FDA approved Nektar’s drug product formulation for NKTR-118,

Movantik®, on September 16, 2014.

                               PATENT INFRINGEMENT

                   Infringement of United States Patent No. 6,713,488

        100.   Plaintiff incorporates each of the preceding paragraphs as if fully set forth

here.

        101.   On information and belief, and without authority, consent, right, or

license, Defendants infringe one or more claims, including claims 25, 26 and 29, of the

’488 patent under § 271(a), either literally or under the doctrine of equivalents, by

making, using, offering to sell, selling and/or importing Movantik®, and/or by actively

inducing infringement by others under § 271(b) and/or contributing to infringement

under § 271(c).

        102.   For example, claim 25 covers:

        A method of alleviating adverse effects associated with opioid use by an
        individual in need thereof comprising administration to the individual of a
        therapeutically effective amount of a naloxone analog or naltrexone analog or a
        pharmaceutically acceptable salt thereof which is a neutral antagonist at the μ
        opioid receptor.

        103.   Movantik® and its use meet the claim requirement for “[a] method of

alleviating adverse effects associated with opioid use by an individual in need thereof”

as evidenced by the Movantik® Label, which states that:



                                             20
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 21 of 41 PageID #: 21698



       Movantik® is an opioid antagonist indicated for the treatment of opioid-induced
       constipation (OIC) in adults patients with chronic non-cancer pain, including
       patients with chronic pain related to prior cancer or its treatment who do not
       require frequent opioid dosage escalation. Movantik® is indicated for treatment
       of opioid-induced constipation (OIC) in adult patients with chronic non-cancer
       pain, including patients with chronic pain related to prior cancer or its treatment
       who do not require frequent opioid dosage escalation.

       See Movantik® Label at 1, 2.

       104.    Movantik® and its use meet the claim requirement for “administration to

the individual of a therapeutically effective amount of a naloxone analog or naltrexone

analog or a pharmaceutically acceptable salt thereof” as evidenced by the label, which

states that Movantik® (naloxegol), an opioid antagonist, contains naloxegol oxalate as

the active ingredient and further provides a therapeutically effective amount as it sets

forth the recommended daily dosage. Id. at 9, and see Exhibit 6 at 5 (“NKTR-118 is an

oral PEGylated formulation of an analog of naloxone.”).

       105.    The chemical structure of naloxegol, which is the active ingredient in

Movantik®, falls within the chemical structure of Formula 1 of the naloxone analogs

described in the ’488 patent, Col. 5, ll. 65 – Col. 6, ll. 43.

       106.    The naloxegol compound present in Movantik® meets the claim

requirement for “a neutral antagonist at the µ opioid receptor” as publically available

literature notes that “Naloxegol binds to the human µ opioid receptor with high affinity,

acting as a competitive neutral antagonist.” See Floettmann et al., Pharmacologic Profile of

Naloxegol, a Peripherally Acting µ-Opioid Receptor Antagonist, for the Treatment of Opioid-

Induced Constipation, 361 J. OF PHARMACOL AND EXP THER, 280-91 (2017)

(“Floettmann”)(attached as Exhibit 7).


                                                21
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 22 of 41 PageID #: 21699



       107.    Defendants have known of the ’488 patent at least as early as April 16,

2008, if not earlier, when Aiko notified defendant Nektar of the ’488 patent.

       108.    On information and belief, Defendants know that the Movantik® Label

induces infringement of the ’488 patent.

       109.    Defendants, acting without authority, consent, right, or license of the ’488

patent, have induced, and continue to induce patients to administer and use Movantik®,

which directly infringes one or more claims of the ’488 patent resulting in conduct that

constitutes, at a minimum, patent infringement under 35 U.S.C. § 271(b). More

specifically, patients and medical professionals directly infringe (literally and/or under

the doctrine of equivalents) at least claims 25, 26 and 29 of the ’488 patent by using

Movantik®, resulting in conduct that constitutes, at a minimum, patent infringement

under 35 U.S.C. § 271(a).

       110.    Defendants possessed, and continue to possess, specific intent to induce

infringement by providing to the public, at a minimum, the Movantik® Label, which

provides instructions on how to use Movantik® in a manner that infringes directly the

’488 patent.

       111.    Defendants have actively induced and encouraged, and continue to

actively induce and encourage, medical professionals to prescribe Movantik® to

patients, and patients to use Movantik® by marketing, promoting and advertising the

infringing use of Movantik®.

       112.    Upon information and belief, Defendants know that Movantik® and its

labeling are especially made or adapted for use in infringing the ’488 patent, that


                                             22
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 23 of 41 PageID #: 21700



Movantik® is not a staple article or commodity of commerce, and that Movantik® and

its labeling are not suitable for substantial noninfringing use, resulting in conduct that

constitutes, at a minimum, patent infringement under 35 U.S.C. § 271(c). More

specifically, patients or medical professionals directly infringe (literally and/or under

the doctrine of equivalents) at least claims 25, 26 and 29 of the ’488 patent by using

Movantik®, resulting in conduct that constitutes, at a minimum, patent infringement

under 35 U.S.C. § 271(a).

       113.   Defendants’ foregoing actions constitute and/or will constitute

infringement of the ’488 patent, active inducement of infringement of the ’488 patent,

and contribution to the infringement by others of the ’488 patent.

       114.   Upon information and belief, Defendants have acted with full knowledge

of the ’488 patent and without a reasonable basis for believing that they would not be

liable for infringement of the ’488 patent, active inducement of infringement of the ’488

patent, and/or contribution to the infringement by others of the ’488 patent.

       115.   Plaintiff reserves the right to assert additional claims of the ’488 patent

that Defendants infringe.

       116.   Plaintiff has been damaged as a result of Defendants’ infringing conduct.

Defendants are, thus, liable to Plaintiff in an amount that adequately compensates for

their infringement, which, by law, cannot be less than a reasonable royalty, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       117.   On information and belief, Defendants have willfully infringed the ’488

patent. Plaintiff is entitled to increased damages of three times the damages assessed


                                             23
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 24 of 41 PageID #: 21701



pursuant to 35 U.S.C. § 284, as well as an award of attorney’s fees pursuant to 35 U.S.C.

§ 285.

                    Infringement of United States Patent No. 8,748,448

         118.   Plaintiff incorporates each of the preceding paragraphs as if fully set forth

here.

         119.   On information and belief, and without authority, consent, right, or

license, Defendants infringe one or more claims, including claims 1, 2, 4, 5, 9 and 11, of

the ’448 patent under § 271(a), either literally or under the doctrine of equivalents, by

making, using, offering to sell, selling and/or importing Movantik®, and/or by actively

inducing infringement by others under § 271(b) and/or contributing to infringement

under § 271(c).

         120.   For example, claim 1 covers:

         A unit dosage of an analgesic composition, formulated for oral administration to
         a subject, comprising: (a) an opioid agonist in an amount sufficient to confer
         analgesia in the subject; (b) a non-aversive neutral opioid antagonist in an
         amount sufficient to substantially inhibit peripheral effects and insufficient to
         block substantial central effects of the agonist in the subject, wherein the
         amounts of the neutral opioid antagonist and the opioid agonist are selected so
         that a weight/weight (w/w) ratio of (1) an amount of 6β-naltrexol equivalent to
         the amount of neutral opioid antagonist di-vided by (2) an amount of morphine
         equivalent to the opioid agonist is at least 1.0, and the opioid antagonist is
         selected to have a blood half-life that is substantially longer than the blood half-
         life of the opioid agonist, so as to deter abuse resulting from overly frequent
         administration of the unit dosage; and (c) a pharmaceutically acceptable carrier.

         121.   The ’448 patent directly teaches “co-administration of the agonist with the

antagonist, or separate but overlapping administration of the agonist with the neutral

antagonist, wherein such co-formulation, co-administration or separate administration




                                               24
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 25 of 41 PageID #: 21702



is uniquely designed to address both addiction liability of the opioid and peripheral

side effects, such as constipation.” See ’448 patent at Col. 2, ll. 55-63.

       122.    Movantik® meets the requirement for a unit dosage of an analgesic

composition having “an opioid agonist in an amount sufficient to confer analgesia in

the subject” as evidenced by the Movantik® website, which directs patients and doctors

as to the use and administration of Movantik®: “Movantik® is used with an analgesic,

which would be expected to be in an amount sufficient to confer analgesia to the

subject.” See https://www.movantik.com/ about.html. In fact, the Movantik® Label

specifically discusses the co-administration of an analgesic including, for example,

Morphine. See Movantik® Label at 12.3.

       123.    The chemical structure of naloxegol, which is the active ingredient in

Movantik®, falls within the chemical structure of Formula 1β of the naloxone analogs

described in the ’448 patent, col. 5, ll. 53 – col. 6, ll. 52.

       124.    Movantik® meets the requirement for a unit dosage having “a non-

aversive neutral opioid antagonist in an amount sufficient to substantially inhibit

peripheral effects and insufficient to block substantial central effects of the agonist in

the subject” as evidenced by the literature stating that “[n]aloxegol functions as a

peripherally-acting µ-opioid receptor agonist in tissues such as the gastrointestinal tract,

thereby decreasing the constipating effects of opioids.” See Movantik® Label at 10; See

also Exhibit 7, Floettmann at 280 (“Naloxegol binds to the human µ opioid receptor with

high affinity, acting as a competitive neutral antagonist.”)




                                                 25
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 26 of 41 PageID #: 21703



       125.   Movantik® meets the requirement for a unit dosage having “the amounts

of the neutral opioid antagonist and the opioid agonist . . . selected so that a

weight/weight (w/w) ratio of (1) an amount of 6β-naltrexol equivalent to the amount

of neutral opioid antagonist divided by (2) an amount of morphine equivalent to the

opioid agonist is at least 1.0, and the opioid antagonist is selected to have a blood half-

life that is substantially longer than the blood half-life of the opioid agonist, so as to

deter abuse resulting from overly frequent administration of the unit dosage” as

evidenced by the label stating that “[p]atients receive an opioid morphine equivalent

daily dose of between 30 mg and 1,000 mg for at least four weeks before enrollment and

self-reported OIC were eligible to participate. A total of 652 patients in Study 1 and 700

patients in Study 2 were randomized in a 1:1:1 ration to receive 12.5 mg or 25 mg of

Movantik® or placebo once daily for 12 weeks.” See Movantik® Label at 17. The

Movantik® Label specifically discusses the co-administration of an analgesic within the

claimed weight ratios including, for example, Morphine. See Movantik® Label at 12.3.

       126.   Movantik® meets the requirement for a unit dosage having “a

pharmaceutically acceptable carrier” as evidenced by the label stating that “[t]he tablet

core contains mannitol, cellulose microcrystalline, croscarmellose sodium, magnesium

stearate, and propyl gallate. The tablet coat contains hypromellose, titanium dioxide,

polyethylene glycol, iron oxide red, and iron oxide black” (“Movantik (naloxegol) is

available in two strengths: Tablets: 12.5 mg supplied as mauve, oval, biconvex, film-

coated, intagliated with “nGL” on one side and “12.5” on the other side. Tablets: 25 mg




                                              26
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 27 of 41 PageID #: 21704



supplied as mauve, oval, biconvex, film-coated, intagliated with “nGL” on one side and

“25” on the other side.”) See Id. at 3 and 19.

       127.    On information and belief, the analgesics co-administered with Movantik®

include a pharmaceutically acceptable carrier.

       128.    On information and belief, Defendants know that the Movantik ® Label

induces infringement of the ’448 patent.

       129.    Defendants, acting without authority, consent, right, or license of the ’448

patent, have induced, and continue to induce patients to administer and use Movantik®

in co-administration or concomitant administration with an opioid agonist in a manner

that directly infringes one or more claims of the ’448 patent, resulting in conduct that

constitutes, at a minimum, patent infringement under 35 U.S.C. § 271(b). More

specifically, patients and medical professionals directly infringe (literally and/or under

the doctrine of equivalents) at least claims 1, 2, 4, 5, 9 and 11 of the ’448 patent by using

Movantik®, resulting in conduct that constitutes, at a minimum, patent infringement

under 35 U.S.C. § 271(a).

       130.    Defendants possessed, and continue to possess, specific intent to induce

infringement by providing to the public, at a minimum, the Movantik® Label, which

provides instructions on how to use Movantik® in a manner that infringes directly the

’448 patent.

       131.    Defendants have actively induced and encouraged, and continue to

actively induce and encourage, medical professionals to prescribe Movantik® to




                                                 27
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 28 of 41 PageID #: 21705



patients, and patients to use Movantik® by marketing, promoting and advertising the

infringing use of Movantik®.

       132.   Upon information and belief, Defendants know that Movantik® and its

labeling are especially made or adapted for uses that infringe the ’448 patent, that

Movantik® is not a staple article or commodity of commerce, and that Movantik® and

its labeling are not suitable for substantial noninfringing use, resulting in conduct that

constitutes, at a minimum, patent infringement under 35 U.S.C. § 271(c). More

specifically, patients directly infringe (literally and/or under the doctrine of

equivalents) at least claims 1, 2, 4, 5, 9 and 11 of the ’448 patent by using Movantik®,

resulting in conduct that constitutes, at a minimum, patent infringement under 35

U.S.C. § 271(a).

       133.   On information and belief, Defendants have had actual knowledge of the

’448 patent on or about June 10, 2014, when the ’448 patent was issued.

       134.   Defendants’ foregoing actions constitute and/or will constitute

infringement of the ’448 patent, active inducement of infringement of the ’448 patent,

and contribution to the infringement by others of the ’448 patent.

       135.   Upon information and belief, Defendants have acted with full knowledge

of the ’448 patent and without a reasonable basis for believing that they would not be

liable for infringement of the ’448 patent; active inducement of infringement of the ’448

patent; and/or contribution to the infringement by others of the ’448 patent.

       136.   Plaintiff reserves the right to assert additional claims of the ’448 patent

that Defendants infringe.


                                             28
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 29 of 41 PageID #: 21706



         137.   Plaintiff has been damaged as a result of Defendants’ infringing conduct.

Defendants are, thus, liable to Plaintiff in an amount that adequately compensates for

their infringement, which, by law, cannot be less than a reasonable royalty, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

         138.   On information and belief, Defendants have willfully infringed the ’448

patent. Plaintiff is entitled to increased damages of three times the damages assessed

pursuant to 35 U.S.C. § 284, as well as an award of attorney’s fees pursuant to 35 U.S.C.

§ 285.

                     Infringement of United States Patent No. 8,883,817

         139.   Plaintiff incorporates each of the preceding paragraphs as if fully set forth

here.

         140.   On information and belief, and without authority, consent, right, or

license, Defendants infringe one or more claims, including 1, 2, 3, 4, 6, 7, 11, 15, 16, 19,

20, 21, 22, and 25, of the ’817 patent under § 271(a), either literally or under the doctrine

of equivalents, by making, using, offering to sell, selling and/or importing of

Movantik®, and/or by actively inducing infringement by others under § 271(b) and/or

contributing to infringement under § 271(c).

         141.   For example claim 1 covers:

         A unit dosage of an analgesic composition comprising: an opioid agonist in an
         amount sufficient to confer analgesia in a mammalian subject; and a neutral
         opioid antagonist in an amount sufficient to substantially inhibit peripheral
         effects, and insufficient to block substantial central effects, of the opioid agonist
         in the subject, wherein the agonist and antagonist are selected so that a ratio of
         antinociception ID50 to GI transit ID50 for the agonist and the antagonist is be-
         tween about 5 and about 50.


                                               29
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 30 of 41 PageID #: 21707




       142.    The ’817 patent directly teaches “co-administration of the agonist with the

antagonist, or separate but overlapping administration of the agonist with the neutral

antagonist, wherein such co-formulation, co-administration or separate administration

is uniquely designed to address both addiction liability of the opioid and peripheral

side effects, such as constipation.” See ’817 patent at col. 2, ll. 12-18.

       143.    The chemical structure of naloxegol, which is the active ingredient in

Movantik®, falls within the chemical structure of Formula 1β of the naloxone analogs

described in the ’817 patent, col. 3, ll. 52 – col. 4, ll. 52.

       144.    Movantik® meets the requirement for a unit dosage of an analgesic

composition comprising “an opioid agonist in an amount sufficient to confer analgesia

in a mammalian subject” as evidenced by the Movantik® website, which directs patients

and doctors as to the use and administration of Movantik®: “Movantik® is used with an

analgesic, which would be expected to be in an amount sufficient to confer analgesia to

the subject.” See https://www.movantik.com/about.html. In fact, the Movantik® Label

specifically discusses the co-administration of an analgesic including, for example,

Morphine. See Movantik® Label at 12.3.

       145.    Movantik® meets the requirement for “a neutral opioid antagonist in an

amount sufficient to substantially inhibit peripheral effects, and insufficient to block

substantial central effects, of the opioid agonist in the subject” as evidenced by the

Movantik® Label, which states that “[n]aloxegol functions as a peripherally-acting µ-

opioid receptor agonist in tissues such as the gastrointestinal tract, thereby decreasing



                                                 30
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 31 of 41 PageID #: 21708



the constipating effects of opioids.” See Id. at 10; see also Exhibit 7, Floettmann at 280

(“Naloxegol binds to the human µ opioid receptor with high affinity, acting as a

competitive neutral antagonist.”)

        146.   Movantik® includes an “agonist and antagonist are selected so that a ratio

of antinociception ID50 to GI transit ID50 for the agonist and the antagonist is between

about 5 and about 50” as evidenced by the Movantik® Label, which states that

“[a]lteration in analgesic dosing regimen prior to initiating Movantik is not required”

(see Movantik® Label at 2) and noting specifically that administration at recommended

levels limits “potential for interference with centrally mediated opioid analgesia.” Id. at

9. The Movantik® Label specifically discusses the co-administration of an analgesic,

within the ratios claimed, including, for example, Morphine. See Movantik® Label at

12.3.

        147.   On information and belief, Defendants have had actual knowledge of the

’817 patent on or about November 11, 2014 when the ’817 patent was issued.

        148.   On information and belief, Defendants know that the Movantik ® Label

induces infringement of the ’817 patent.

        149.   Defendants, acting without authority, consent, right, or license of the ’817

patent, have induced, and continue to induce patients to administer and use Movantik®,

in co-administration or separate concomitant administration with an opioid agonist in a

manner that directly infringes one or more claims of the ’817 patent, resulting in

conduct that constitutes, at a minimum, patent infringement under 35 U.S.C. § 271(b).

More specifically, patients directly infringe (literally and/or under the doctrine of


                                              31
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 32 of 41 PageID #: 21709



equivalents) at least 1, 2, 3, 4, 6, 7, 11, 15, 16, 19, 20, 21, 22, and 25 of the ’817 patent by

using Movantik®, resulting in conduct that constitutes, at a minimum, patent

infringement under 35 U.S.C. § 271(a).

       150.    Defendants possessed, and continue to possess, specific intent to induce

infringement by providing to the public, at a minimum, the Movantik® Label, which

provides instructions on how to use Movantik® in a manner that infringes directly the

’817 patent.

       151.    Defendants have actively induced and encouraged, and continue to

actively induce and encourage, medical professionals to prescribe Movantik® to

patients, and patients to use Movantik® by marketing, promoting and advertising the

infringing use of Movantik®.

       152.    Upon information and belief, Defendants know that Movantik® and its

labeling are especially made or adapted for uses that infringe the ’817 patent, that

Movantik® is not a staple article or commodity of commerce, and that Movantik® and

its labeling are not suitable for substantial noninfringing use, resulting in conduct that

constitutes, at a minimum, patent infringement under 35 U.S.C. § 271(c). More

specifically, patients directly infringe (literally and/or under the doctrine of

equivalents) at least 1, 2, 3, 4, 6, 7, 11, 15, 16, 19, 20, 21, 22, and 25 of the ’817 patent by

using Movantik®, resulting in conduct that constitutes, at a minimum, patent

infringement under 35 U.S.C. § 271(c).




                                                32
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 33 of 41 PageID #: 21710



         153.   Defendants’ foregoing actions constitute and/or will constitute

infringement of the ’817 patent; active inducement of infringement of the ’817 patent;

and contribution to the infringement by others of the ’817 patent.

         154.   Upon information and belief, Defendants have acted with full knowledge

of the ’817 patent and without a reasonable basis for believing that it would not be liable

for infringement of the ’817 patent, active inducement of infringement of the ’817

patent, and/or contribution to the infringement by others of the ’817 patent.

         155.   Plaintiff reserves the right to assert additional claims of the ’817 patent

that Defendants infringe.

         156.   Plaintiff has been damaged as a result of Defendants’ infringing conduct.

Defendants are, thus, liable to Plaintiff in an amount that adequately compensates for

their infringement, which, by law, cannot be less than a reasonable royalty, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

         157.   On information and belief, Defendants have willfully infringed the ‘817

patent. Plaintiff is entitled to increased damages of three times the damages assessed

pursuant to 35 U.S.C. § 284, as well as an award of attorney’s fees pursuant to 35 U.S.C.

§ 285.

                    Infringement of United States Patent No. 9,061,024

         158.   Plaintiff incorporates each of the preceding paragraphs as if fully set forth

here.

         159.   On information and belief, and without authority, consent, right, or

license, Defendants’ infringe one or more claims, including claims 1, 3, 4, 5, 7, and 9 of


                                               33
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 34 of 41 PageID #: 21711



the ’024 patent under § 271(a), either literally or under the doctrine of equivalents, by

making, using, offering to sell, selling and/or importing of Movantik®, and/or by

actively inducing infringement by others under § 271(b) and/or contributing to

infringement under § 271(c).

       160.    For example, claim 1 covers:

       A method of providing an opioid agonist to a mammalian subject in a manner
       that inhibits peripheral effects of the opioid agonist, without blocking substantial
       central effects, the method comprising: orally administering to the subject at least
       one unit dosage of an analgesic composition, formulated for oral administration,
       the unit dosage including: (a) the opioid agonist in an amount sufficient to confer
       analgesia in the subject; (b) a non-aversive neutral opioid antagonist in an
       amount sufficient to substantially inhibit peripheral effects and insufficient to
       block substantial central effects of the agonist in the subject, the opioid
       antagonist selected to have an access to a central nervous system of the subject
       that is weak compared to access by the opioid agonist; wherein the amounts of
       the neutral opioid antagonist and the opioid agonist are selected so that a
       weight/weight (w/w) ratio of (1) an amount of 6β-naltrexol equivalent to the
       amount of neutral opioid antagonist divided by (2) an amount of morphine
       equivalent to the opioid agonist is at least 0.15; and (c) a pharmaceutically
       acceptable carrier.

       161.    The ’024 patent directly teaches “co-administration of the agonist with the

antagonist, or separate but overlapping administration of the agonist with the neutral

antagonist, wherein such co-formulation, co-administration or separate administration

is uniquely designed to address both addiction liability of the opioid and peripheral

side effects, such as constipation.” See ’024 patent at col. 2, ll. 57-64.

       162.    The chemical structure of naloxegol, which is the active ingredient in

Movantik®, falls within the chemical structure of Formula 1β of the naloxone analogs

described in the ’024 patent, col. 5, ll. 52 – col. 6, ll. 53.




                                                 34
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 35 of 41 PageID #: 21712



       163.   Movantik® and its use meet the requirement for “[a] method of providing

an opioid agonist to a mammalian subject in a manner that inhibits peripheral effects of

the opioid agonist, without blocking substantial central effects, the method

comprising:” as evidenced by the Movantik® website, which directs patients and

doctors as to the use and administration of Movantik®: “Naloxegol is an antagonist of

opioid binding at the mu-opioid receptor. When administered at the recommended

dose levels, naloxegol functions as a peripherally-acting mu-opioid receptor antagonist

in tissues such as the gastrointestinal tract, thereby decreasing the constipating effects of

opioids. . . . Due to the reduced permeability and increased efflux of naloxegol across

the blood-brain barrier, related to P-gp substrate properties, the CNS penetration of

naloxegol is expected to be negligible at the recommended dose levels limiting the

potential for interference with centrally mediated opioid analgesia.” See Movantik®

Label at 9. In fact, the Movantik® Label specifically discusses the co-administration of an

analgesic including, for example, Morphine. See Movantik® Label at 12.3.

       164.   Movantik® and its use meet the requirement for “orally administering to

the subject at least one unit dosage of an analgesic composition, formulated for oral

administration” as evidenced by the Movantik® Label, which directs the oral

administration of Movantik® in combination with an opioid agonist. Id. at 2.

(“Alteration in analgesic dosing regimen prior to initiating Movantik is not required.”)

       165.   Movantik® and its use meet the requirement for unit dosage having “the

opioid agonist in an amount sufficient to confer analgesia in the subject” as evidenced

by the Movantik® Label, which states that “Movantik is used with an analgesic, which


                                             35
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 36 of 41 PageID #: 21713



would be expected to be in an amount sufficient to confer analgesia to the subject.” Id.

at 10. The Movantik® Label specifically discusses the co-administration of an analgesic

including, for example Morphine. See Movantik® Label at 12.3.

       166.   Movantik® and its use meet the requirement for unit dosage having “a

non-aversive neutral opioid antagonist in an amount sufficient to substantially inhibit

peripheral effects and insufficient to block substantial central effects of the agonist in

the subject, the opioid antagonist selected to have an access to a central nervous system

of the subject that is weak compared to access by the opioid agonist” as evidenced by

the Movantik® Label, which states that “Naloxegol functions as a peripherally-acting µ-

opioid receptor agonist in tissues such as the gastrointestinal tract, thereby decreasing

the constipating effects of opioids.” See Id. at 10.

       167.   Movantik® and its use meet the requirement for unit dosage having, “the

amounts of the neutral opioid antagonist and the opioid agonist . . . selected so that a

weight/weight (w/w) ratio of (1) an amount of 6β-naltrexol equivalent to the amount

of neutral opioid antagonist divided by (2) an amount of morphine equivalent to the

opioid agonist is at least 0.15” as evidenced by the Movantik® Label, which states that

“[p]atients receive an opioid morphine equivalent daily dose of between 30 mg and

1,000 mg for at least four weeks before enrollment and self-reported OIC were eligible

to participate. A total of 652 patients in Study 1 and 700 patients in Study 2 were

randomized in a 1:1:1 ratio to receive 12.5 mg or 25 mg of Movantik® or placebo once

daily for 12 weeks.” See Id. at 17. The Movantik® Label specifically discusses the co-




                                              36
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 37 of 41 PageID #: 21714



administration of an analgesic, within the weight ranges claimed, including, for

example, Morphine. See Movantik® Label at 12.3.

       168.   Movantik® and its use meet the requirement for unit dosage having “a

pharmaceutically acceptable carrier” as evidenced by the label stating that “[t]he tablet

core contains mannitol, cellulose microcrystalline, croscarmellose sodium, magnesium

stearate, and propyl gallate. The tablet coat contains hypromellose, titanium dioxide,

polyethylene glycol, iron oxide red, and iron oxide black. Movantik (naloxegol) is

available in two strengths: Tablets: 12.5 mg supplied as mauve, oval, biconvex, film-

coated, intagliated with “nGL” on one side and “12.5” on the other side. Tablets: 25 mg

supplied as mauve, oval, biconvex, film-coated, intagliated with “nGL” on one side and

“25” on the other side.” See Id. at 3, 19.

       169.   On information and belief, the analgesics co-administered or administered

concomitantly with Movantik® include a pharmaceutically acceptable carrier.

       170.   On information and belief, Defendants have had actual knowledge of the

’024 patent on or about June 23, 2015, when the ’024 patent was issued.

       171.   On information and belief, Defendants know that the Movantik® Label

induces infringement of the ’024 patent.

       172.   Defendants, acting without authority, consent, right, or license of the ’024

patent, have induced, and continue to induce patients to administer and use Movantik®,

in co-administration or concomitant administration with an opioid agonist in a manner,

which directly infringes one or more claims of the ’817 patent under 35 U.S.C. § 271(b).

More specifically, patients directly infringe (literally and/or under the doctrine of


                                             37
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 38 of 41 PageID #: 21715



equivalents) at least claims 1, 3, 4, 5, 7, and 9 of the ’024 patent by using Movantik®,

resulting in conduct that constitutes, at a minimum, patent infringement under 35

U.S.C. § 271(a).

       173.    Defendants possessed, and continue to possess, specific intent to induce

infringement by providing to the public, at a minimum, the Movantik® Label, which

provides instructions on how to use Movantik® in a manner that infringes directly the

’024 patent.

       174.    Defendants have actively induced and encouraged, and continue to

actively induce and encourage, medical professionals to prescribe Movantik® to

patients, and patients to use Movantik® by marketing, promoting and advertising the

infringing use of Movantik®.

       175.    Upon information and belief, Defendants know that Movantik® and its

labeling are especially made or adapted for uses that infringe the ’024 patent, that

Movantik® is not a staple article or commodity of commerce, and that Movantik® and

its labeling are not suitable for substantial noninfringing use, resulting in conduct that

constitutes, at a minimum, patent infringement under 35 U.S.C. § 271(c). More

specifically, patients and medical professionals directly infringe (literally and/or under

the doctrine of equivalents) at least claims 1, 3, 4, 5, 7, and 9 of the ’024 patent by using

Movantik®, resulting in conduct that constitutes, at a minimum, patent infringement

under 35 U.S.C. § 271(a).




                                              38
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 39 of 41 PageID #: 21716



         176.   Defendants’ foregoing actions constitute and/or will constitute

infringement of the ’024 patent, active inducement of infringement of the ’024 patent,

and contribution to the infringement by others of the ’024 patent.

         177.   Upon information and belief, Defendants have acted with full knowledge

of the ’024 patent and without a reasonable basis for believing that it would not be liable

for infringement of the ’024 patent, active inducement of infringement of the ’024

patent, and/or contribution to the infringement by others of the ’024 patent.

         178.   Plaintiff reserves the right to assert additional claims of the ’024 patent

that Defendants infringe.

         179.   Plaintiff has been damaged as a result of Defendants’ infringing conduct.

Defendants are, thus, liable to Plaintiff in an amount that adequately compensates for

their infringement, which, by law, cannot be less than a reasonable royalty, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

         180.   On information and belief, Defendants have willfully infringed the ’024

patent. Plaintiff is entitled to increased damages of three times the damages assessed

pursuant to 35 U.S.C. § 284, as well as an award of attorney’s fees pursuant to 35 U.S.C.

§ 285.

                                     JURY DEMANDED

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Aether requests a

trial by jury on all issues so triable.




                                               39
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 40 of 41 PageID #: 21717



                                   PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests the Court to enter judgment in its

favor and against Defendants as follows:

      a.     finding that Defendants have infringed, contributed to and induced

             infringement of one or more claims of the patents-in-suit;

      b.     awarding Aether damages under 35 U.S.C. § 284, or otherwise permitted

             by law, including treble damages based on Defendants’ willful

             infringement, and damages for any continued post-verdict infringement;

      c.     awarding Aether damages for the unjust enrichment of Defendants;

      d.     awarding Aether pre-judgment and post-judgment interest on the

             damages award and costs;

      e.     declaring this case exceptional pursuant to 35 U.S.C. § 285,

      f.     awarding costs of this action and attorney fees pursuant to 35 U.S.C. § 285,

             or as otherwise permitted by the law; and

      g.     awarding such other costs and further relief the Court determines to be

             just and equitable.


Dated: March 18, 2020                      Respectfully submitted,

                                           /s/Stamatios Stamoulis
                                           Stamatios Stamoulis (#4606)
                                           Richard C. Weinblatt (#5080)
                                           800 N. Street, Third Floor
                                           Wilmington, DE 19801
                                           (302) 999-1540
                                           stamoulis@swdelaw.com
                                           weinblatt@swdelaw.com


                                             40
Case 1:99-mc-09999 Document 313 Filed 03/18/20 Page 41 of 41 PageID #: 21718




                                   Of Counsel:
                                   Ronald M. Daignault (pro hac vice to be filed)
                                   Chandran Iyer (pro hac vice to be filed)
                                   Michael A. Siem (pro hac vice to be filed)
                                   GOLDBERG SEGALLA LLP
                                   rdaignault@goldbergsegalla.com
                                   ciyer@goldbergsegalla.com
                                   msiem@goldbergsegalla.com
                                   711 Third Avenue, Suite 1900
                                   New York, New York 10017
                                   Telephone: (646) 292-8700

                                   Richard Juang (pro hac vice to be filed)
                                   rjuang@goldbergsegalla.com
                                   GOLDBERG SEGALLA LLP
                                   8000 Maryland Avenue, Suite 640
                                   St. Louis, Missouri 63105
                                   Telephone: (314) 446-3367

                                   Attorneys for Plaintiff Aether Therapeutics Inc.




                                     41
